Name: Commission Regulation (EEC) No 3781/92 of 23 December 1992 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community
 Type: Regulation
 Subject Matter: technology and technical regulations;  Europe;  fisheries
 Date Published: nan

 Avis juridique important|31992R3781Commission Regulation (EEC) No 3781/92 of 23 December 1992 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community Official Journal L 383 , 29/12/1992 P. 0073 - 0074 Finnish special edition: Chapter 4 Volume 4 P. 0116 Swedish special edition: Chapter 4 Volume 4 P. 0116 COMMISSION REGULATION (EEC) No 3781/92of 23 December 1992 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 3034/92 (2), Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community (3), as last amended by Regulation (EEC) No 3780/92 (4), and in particular Article 3 thereof, Whereas the German and Dutch authorities have requested that two vessels meeting the requirements laid down in Article 1 (2) of Regulation (EEC) No 55/87 be added to the list annexed to that Regulation; whereas the national authorities have provided all the information in support of the request required under Article 3 of Regulation (EEC) No 55/87; that the vessels added to the list annexed to Regulation (EEC) No 55/87 replace vessels which were deleted from the same list by Commission Regulations (EEC) No 1131/92 (5) and (EEC) No 3033/91 (6); whereas scrutiny of this information shows that the requirements of the Regulation are met; whereas the vessels in question should be added to the list, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 55/87 is amended as indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Manuel MARÃ N Vice-President ANNEX Following vessels are added to the list of Regulation (EEC) No 55/87: >TABLE POSITION>